++DETAILED ACTION
This action is in response to the amendment filed on 05/10/22.
Claims 1-10 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al. (2011/0144640).
	Regarding claims 1-2, Heinrich discloses a handle (322); a shaft (314), wherein said shaft defines a longitudinal axis, and wherein said shaft is rotatable relative to said handle about said longitudinal axis (par. 95); an articulation joint (not shown numerically; see Fig. 3a; par. 95): an end effector (317) rotatably attached to said shaft about said articulation joint; an actuation member (firing device not shown numerically; pars. 79-80, 143) positioned within said shaft; a motor (619; par. 139) configured to actuate said actuation member: an orientation detection system (MEMS de vices which could be a gyroscope type; par. 126) configured to determine the rotated orientation of said shaft relative to said handle (Note that the shaft is rotatable and pivotable with respect to the handle assembly, wherein the detection system detects the deflection of portions of the instrument at predetermined points and angles of application of torque, e.g. rotation of the shaft; Figs. 3 and 6; pars. 126-127); and a control circuit (625; Fig. 8) configured to adjust the actuation of said motor (such that the application of force or torque (par. 127) based on the determined rotated orientation of said shaft relative to said motor handle (via the detection of change in distances and/or deflection of portions of the instrument that are equated to an applied torque, e.g. rotation; par. 127).
	Regarding claims 1-2, it is noted that the embodiment of Heinrich’s Figs. 7-8 discloses a surgical instrument with a handle (642; support portion coupled to the robotic system 600). Heinrich also discloses wherein the surgical instruments disclosed in the embodiments of Figs. 1-6, can be employed with the robotic system of Figs. 7-12 (par. 131).
	Regarding claim 3, Heinrich also discloses a motor control program (inherently disclosed at the microprocessor, programmable controller; pars. 128, 136- 137) configured to run said motor, wherein said control circuit is configured to adjust said motor control program based on the determined rotated orientation of said shaft relative to said housing interface (via a gyroscope device of par. 126 or by detecting the deflection of portions of the instruments at pretermined points and angles of application of torque which said deflection is equated to a torque, e.g. to a rotation (par. 127).
	Regarding claims 4-5, Heinrich discloses wherein the control circuit is configured to adjust a rate of actuation of said actuation member (pars. 154-156); and, wherein the control circuit is configured to adjust a stroke length of said actuation member (e.g. operation and movement of the loading unit; pars. 154-156). Regarding claim 6, Heinrich discloses a gyroscope (par. 126), which is capable of determine orientation of the end effector relative to gravity by using a gyroscopic device (par. 126).
	Regarding claim 6, Heinrich is capable of determined the rotation orientation of the end effector relative to gravity (such as by using a gyroscope type MEMs which tracts the position of the instrument with respect to predetermined known points which could be anything such as gravity; par. 127)
	Regarding claim 7, Heinrich discloses wherein the control circuit is configured to adjust a control program of the instrument based on the determined orientation of a target tissue, broadly interpreted as a patient (Note that there is no structural relation between a patient and the claimed surgical instrument. Heinrich’s instrument is capable of detects the position between the instrument and a target tissue; par. 126; claim 85).  
	Regarding claim 8, Heinrich is also capable of adjust a force required to actuate a trigger based on orientation of the handle with respect to target tissue portion (since the system determine the position of the handle relative to target tissue, as shown in par. 126; and the amount of force, torque or energy delivered can be adjusted and/or controlled, pars. 119, 127, 146, 154-156).
	Regarding claims 9-10, Heinrich’s instrument and/or control program is capable of reduce or increase the force required to actuate the trigger based on signals received from the MEMS devices as gyroscope type device which is capable of determine the orientation of the device based on a known point (par. 126; claim 85).
Response to Arguments
5.	Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive.
6.	Applicant contends wherein the robotic system of Heinrich doesn’t have a handle comprising a motor and a trigger configured to actuate the motor and a rotatable shaft extending from the handle. or a rotatable shaft extending from the handle. This is not found persuasive as claims are given their broadest reasonable interpretation consistent with the specification. Heinrich discloses a surgical instrument comprising a handle portion (642) coupled to a robotic system (600) and a motor (619). Heinrich also discloses wherein the surgical instruments disclosed in the embodiments of Figs. 1-6, comprising a handle (322), a trigger (324) would be able to actuate a motor (619), and a rotatable shaft (314) extending from the handle, since all the surgical instruments disclosed in Heinrich, together with their respective MEMS can be employed with the robotic system of Fig. 7 (par. 131).  
	Applicant also contends wherein robotic system (600) does not control the force needed to actuate the trigger. This is not found persuasive since Heinrich discloses wherein the force applied can be regulated (par. 119). 
	Applicant also contends wherein Heinrich fails to disclose a control circuit configured to adjust the motor control program based on the determined rotated orientation. This is not found persuasive since Heinrich discloses a control circuit (pars. 128, 136- 137) configured to run said motor, wherein said control circuit is configured to adjust said motor control program based on the determined rotated orientation of said shaft relative to said housing interface (via a gyroscope device, par. 126, or by detecting the deflection of portions of the instruments at predetermined points and angles of application of torque which said deflection is equated to a torque, e.g. to a rotation (par. 127).
	For the reasons above, the grounds of rejection are deemed proper.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731